Citation Nr: 0106410	
Decision Date: 03/05/01    Archive Date: 03/08/01	

DOCKET NO.  98-03 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for synovitis and 
degenerative joint disease of the left knee, also evaluated 
as a stress reaction of the left knee, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel




INTRODUCTION

The veteran served on active duty from July 1991 to July 
1996.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
her notice of disagreement of March 1997, as well as within 
the substantive appeal of March 1998, she made no reference 
to a second issue addressed by the RO in March 1997.  
Accordingly, this issue is not before the Board at this time.  

In a May 2000 rating determination, the RO awarded the 
veteran a 10 percent disability evaluation for synovitis and 
degenerative joint disease of the left knee (previously 
identified as the service-connected stress reaction of the 
left knee).  The veteran has not indicated dissatisfaction 
with this rating determination.  However, as correctly noted 
by the veteran's representative in February 2001, the United 
States Court of Veterans Claims (Court) in AB v. Brown, 
6 Vet. App. 35, 38 (1993), held that in a claim for an 
original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation.  Consequently, the claim of entitlement to an 
increased evaluation for synovitis and degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling, is before the Board at this time. 


FINDINGS OF FACT

1.  The RO has fulfilled VA's duty to assist the veteran in 
the development of all facts pertinent to her claim under 
both the new and old criteria in the evaluation of this 
claim.  

2.  The residuals of the service-connected synovitis with 
degenerative joint disease of the left knee (hereinafter 
referred to as the "left knee disability") include 
subjective feelings of weakness and easy fatigue of this 
knee.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the service-connected left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.20, 
4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5003, 5020, 5257, 
5260, and 5261 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records indicate treatment for a left knee 
disability.  A service medical board determination in June 
1996 reported a stress reaction with probable early 
degenerative joint disease in the left knee.  The service 
medical board found this disability to be 10 percent 
disabling.  The veteran was discharged from active service in 
July 1996.  She filed a claim with the VA in October 1996.  

In a December 1996 VA examination, the veteran reported that 
in January 1996, while running, she noted the onset of 
soreness in her left knee.  She had no swelling, locking, or 
blocking, but did have an occasional feeling of "giving 
way" and an occasional click.  Increased pain on stairs or 
after prolonged sitting was also noted.  It was indicated 
that although she has had some initial slight swelling, she 
has not had swelling since service.  The veteran indicated 
that the knee "pops" sometimes with walking.  Treatment 
with Motrin was indicated.  

Physical examination in December 1996 revealed no gross 
atrophy, asymmetry, or deformity.  No swelling, tenderness, 
or loss of range of motion was indicated.  Range of motion at 
that time was found to be "painless."  The ligaments were 
found to be stable.  The veteran was diagnosed with 
degenerative joint disease of the left knee.

In her March 1998 substantive appeal to the Board, the 
veteran listed the activities that aggravate her knee and 
cause severe discomfort.  It was noted that when this 
discomfort is at its worst, the pain radiated up into her hip 
and into the ankles.  Difficulties with running, walking for 
extended periods, exercising on a Stair Master, riding a 
stationary bicycle, sitting for extended periods of time, or 
any exercise that puts pressure on her knee were indicated.

A medical record dated November 1997 indicates treatment for 
left knee pain and early degenerative joint disease.  A MRI 
scan of the left knee was performed in November 1997.  Images 
of the menisci demonstrated no evidence of a meniscus tear.  
The menisci were normal in shape and contour.  A "very 
mild" intrameniscal signal was noted in the posterior horn 
of the medial meniscus and the body of the lateral meniscus 
suggesting "mild degeneration."  The available images 
demonstrated no significant marrow signal abnormalities.  The 
knee joint spaces appeared to be mildly narrowed.  
Correlation with plain X-rays was recommended.  

An additional VA examination was performed in January 1999.  
The veteran noted some hip and ankle symptoms since her 
military service.  Her present orthopedic treatment was 
limited to being somewhat careful with her activities.  Her 
comfort level allowed her to operate an automobile for at 
least two hours and walking was "okay" for 30 minutes but 
bothers the left knee.  Activities such as running and 
exercising had been curtailed due to left knee pain.  Left 
buttock pain at the iliac crest for the past six months was 
noted.  Hips and thighs were otherwise found to be normal.  
The left knee had some chronic "bothersome" pain.  There 
was no collapsing or locking of either knee indicated.  The 
veteran did note some subjective feelings of weakness and 
easy fatigue at the left knee.  Her coordination remained 
normal.  Flare-ups with activities were also indicated.

Physical examination indicated that knee motion was from 0 to 
140 degrees on the right and from 0 to 135 degrees on the 
left.  Pain with movement was indicated to be moderate in the 
left knee.  There was no increase in joint fluid at either 
knee.  Patella pain and crepitation was minimal on the right 
and rather bothersome on the left.  The ligaments were also 
found to be normal.  

The veteran was assessed with continuing symptoms of left 
knee pain that was mostly at the patella and diagnosed as 
chronic synovitis with degenerative arthritis.  The 
degenerative arthritis included some symptomatic patellar 
chondromalacia.  It was indicated that with regard to her 
subjective symptoms, a 25-degree decrease in the flexion of 
the left knee would represent these symptoms.  With flare-
ups, a 30-degree decrease in the left knee motion would 
represent those difficulties.  The examiner noted that all of 
her present left knee symptomatology was directly related to 
her military service.

As noted above, the RO, in a May 2000 rating determination, 
found the veteran's service-connected left knee disability to 
be 10 percent disabling.  The veteran has not disputed this 
determination.  The veteran's representative submitted 
written argument in January and February 2001.  

Analysis

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim.  The 
other salient features of the new statutory provisions impose 
the following obligations on the Secretary (where they will 
be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The Board finds that VA has fulfilled the duty to assist the 
veteran under both the new and old criteria.  The RO has 
evaluated the veteran on several occasions and has made every 
effort to assist her in the development of her claim.  The 
veteran has been made aware of the evidence necessary to 
support her claim and has failed to indicate any additional 
medical evidence which may be available which would support a 
remand of this case to the RO under the new criteria.  Simply 
stated, the Board is aware of no additional medical evidence 
that has not been associated with the veteran's claims folder 
that could substantiate the claim.  Thus, the RO has gone 
beyond the requirements of the VCAA and has gathered all 
pertinent evidence.  Therefore, the requirement of the VCAA 
for the RO to advise the claimant of the division of 
responsibilities between the RO and the claimant, if any, to 
obtain evidence is moot.  

In November 1997, the MRI report indicated that a correlation 
with plain X-rays was recommended.  Fortunately, the examiner 
in January 1999 was able to review regular X-rays from late 
military service that indicated definite degenerative 
changes.  The veteran has been recently service connected for 
these degenerative changes.  As a result, further X-ray 
studies are not required.  Accordingly, the Board may proceed 
with the adjudication of the veteran's case.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes 
identify the various disabilities.  The veteran is currently 
service connected for synovitis and degenerative joint 
disease of the left knee.  Under 38 C.F.R. § 4.71(a), 
Diagnostic Code 5020 (synovitis)(2000), the rating schedule 
indicates that this disability will be rated based on 
limitation of motion of the parts affected.  The RO 
previously evaluated the veteran's disability under 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5257 (impairment of the knee).  
Under this Diagnostic Code, severe recurrent subluxation or 
lateral instability warrants a 30 percent evaluation.  
Moderate recurrent subluxation or lateral instability 
warrants a 20 percent evaluation.  Slight recurrent 
subluxation or lateral instability warrants a 10 percent 
evaluation.  The veteran was evaluated under this Diagnostic 
Code by analogy under 38 C.F.R. § 4.20 (2000).  

In this case, there is no evidence that the left knee is 
currently disabled due to either subluxation or lateral 
instability.  As such, continuing the assignment of a 
compensable rating under Diagnostic Code 5257 by analogy was 
correctly changed by the RO.

As noted above, the veteran is also service connected for 
degenerative joint disease.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5003 (degenerative arthritis), provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate Diagnostic Codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, and rated as a single disability under the Diagnostic 
Code for degenerative or hypertrophic arthritis.  Limitation 
of motion must be objectively confirmed by such findings as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71(a).  

In this case, the veteran appears to have arthritis in the 
left knee.  Accordingly, a compensable evaluation under 
Diagnostic Code 5003 would appear to be appropriate.  In 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), the 
Court held that painful motion of a major joint caused by 
degenerative arthritis, or arthritis established by X-ray, if 
it is deemed to be limited motion, is entitled to a minimum 
10 percent rating, per joint, combined under Diagnostic 
Code 5003, even though there was no actual limitation of 
motion.  In light of the veteran's complaints of difficulties 
associated with her left knee, the Board believes that a 10 
percent evaluation under Diagnostic Code 5003 is warranted.  

Code 5003 also provides that ratings may be assigned for 
limitation of motion of the knee.  Normal range of motion of 
the knee is from 0 degrees extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II (2000).  Under Code 
5260, flexion of the knee would have to be limited to 45 
degrees to warrant a 20 percent evaluation, with higher 
ratings for limitation of flexion up to 15 degrees.  Under 
Code 5061 extension would have to be limited to at least 15 
degrees to warrant a 20 percent rating, with higher ratings 
for limitations of extension up to 45 degrees.  In this case, 
neither flexion nor extension is limited to the extent 
required for a 20 percent or greater rating.  This is so even 
when the equivalent of limitation of motion is considered 
based on functional loss due to pain.  The VA examiner 
reported the range of motion in the clinical setting was 0 to 
135 degrees.  He added that functional loss would equal at 
most, 30 degrees loss of motion, which would still allow 
flexion to 110 degrees, far short of the limitation required 
for a compensable evaluation under the limitation of motion 
codes.

The Board has considered the Court's determination in 
DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  The 
undersigned has noted the veteran's difficulties with pain 
caused with activities such as running or walking for 
extensive periods of time.  However, without taking into 
consideration these difficulties, the current compensable 
evaluation could not be justified.  Simply stated, without 
taking into consideration the veteran's difficulties, the 
current 10 percent evaluation could not be justified based on 
the objective medical evidence of record.  A 10 percent 
evaluation would cause difficulties as described by the 
veteran in her statement to the Board in March 1998.  The 
10 percent evaluation is also consistent with all evaluations 
of her disability, including the service medical board 
determination of June 1996.  The objective medical evidence 
of record, including the veteran's own complaints, would not 
support a higher evaluation.  

The Board has also considered the applicability of the 
Court's decision in Esteban v. Brown, 6 Vet. App. 259 (1994), 
with respect to entitlement to separate ratings for the left 
knee disorder.  A separate rating for arthritis can be made 
within the analytical framework provided by the VA General 
Counsel holding in VAOPGCPREC 23-97.  However, the Board 
finds no separate disability that would warrant compensation.  
Simply stated, the veteran's pain and arthritis are the basis 
for the 10 percent evaluation.  As there is no evidence of 
compensable limitation of the left leg or any evidence of 
current subluxation or lateral instability, a separate 
disability evaluation cannot be justified.  The veteran's own 
complaints support this determination.  

In deciding this case, the Board has also considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) and whether she's entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the Court held that 
the evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to the 
finding of the current severity of the disorder.  In that 
decision, the Court also discussed the context of "staging" 
of ratings, finding that, in cases where initial assigned 
disability evaluation had been disagreed with, it is possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.  Id. 

In this case, the Board specifically finds that there is no 
evidence that supports the veteran's claim for increased 
compensation beyond 10 percent during the appeal period.  The 
most probative evidence, from the service medical board 
determination to the most recent VA examination of January 
1999, supports the conclusion that there is no actual 
variance in the severity of her service-connected disability 
during the appeal period.  Private medical records submitted 
by the veteran would also support this determination.  
Accordingly, the Board does not find that the veteran's 
disability evaluation should be increased for any separate 
period based on the facts found during the appeal period in 
question.


ORDER

Entitlement to an increased evaluation for synovitis and 
degenerative joint disease of the left knee, previously 
characterized as a stress reaction of the left knee, is 
denied.  


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

